In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-759V
                                   Filed: December 18, 2015
                                          Unpublished

****************************
SANDRA G. PRICE,                         *
                                        *
                    Petitioner,         *      Ruling on Entitlement; Concession;
                                        *      Influenza (“Flu”) Vaccination; Tetanus-
                                        *      Diphtheria-acellular-Pertussis (“Tdap”)
SECRETARY OF HEALTH                      *     Vaccination; Shoulder Injury Related to
AND HUMAN SERVICES,                     *      Vaccine Administration (“SIRVA”);
                                        *      Special Processing Unit (“SPU”)
                    Respondent.         *
                                        *
****************************
William Patrick Ronan III, The Ronan Law Firm, Overland Park, KS, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 20, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered arm and shoulder injuries that
were caused in fact by her the influenza [“flu”] and tetanus-diphtheria-acellular-pertussis
[“Tdap”] vaccinations she received on September 10, 2014. Petition at 1-4. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On December 16, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has “concluded that petitioner’s alleged injury
is consistent with a shoulder injury related to vaccine administration (‘SIRVA’), and that
it was caused in fact by the flu and/or Tdap vaccines she received on or about


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
September 10, 2014.” Id. at 4. Respondent further agrees that “petitioner has met the
statutory requirements for entitlement to compensation.” Id. at 4-5.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                          2